DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihashi, et al (U.S. Patent Application Publication 2002/0066872 A1).
Regarding claim 1, Nishihashi discloses an ion implantation apparatus comprising:
A transfer device (19) that transfers a wafer (W);
A support device (18) that supports the wafer at an implantation position; and
A control device that controls the ion implantation apparatus to perform ion implantation processing on the wafer a plurality of times with respect to an entire surface of the wafer (paragraph 0063), while changing an implantation condition (paragraph 0034), and that controls the transfer device or the support device according to warpage information of the wafer (paragraphs 0063-0064).
Regarding claim 2, Nishihashi discloses a warpage measuring device that measures a warpage of the wafer and provides the warpage information corresponding to the measured warpage to the control device (paragraph 0064).
Regarding claim 10, Nishihashi discloses an ion implantation apparatus comprising:
A transfer device (19) that transfers a wafer (W);
A support device (18) that supports the wafer at an implantation position;
A temperature adjustment device that adjusts a temperature of the wafer before or after ion implantation processing (paragraph 0045); and
A control device that controls the ion implantation apparatus apparatus to perform ion implantation processing on the wafer a plurality of times with respect to an entire surface of the wafer (paragraph 0063), while changing an implantation condition (paragraph 0034), and that controls the transfer device, the support device, or the temperature control device according to warpage information of the wafer (paragraphs 0063-0064).
Regarding claim 11, Nishihashi discloses a warpage measuring device that measures a warpage of the wafer and provides the warpage information corresponding to the measured warpage to the control device (paragraph 0064).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama, et al (U.S. Patent 9,620,402 B2).
	Regarding claim 18, Kodama discloses an ion implantation apparatus comprising:
	A platen (34) that comprises a first heater (column 15, lines 7-8) and that supports a wafer (W) at an implantation position during implantation processing;
	A transfer arm (17A) that transfers the wafer between a vacuum spare chamber (11) and the platen;
	A warpage measuring device that measures a warpage of the wafer (Fig. 13; column 8, lines 8-39); and
	A control device (5) that controls the ion implantation apparatus to perform chain implantation processing on the wafer at the implantation position, receives warpage information corresponding to the measured warpage, and controls the transfer arm or the first heater according to the warpage information (column 14, line 41-column 15, line 31).
	Regarding claim 19, Kodama discloses wherein the warpage measuring device is configured to measure the warpage of the wafer at different measurement points in a circumferential direction of the wafer (column 8, lines 8-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihashi in view of Kodama.
Regarding claims 3-5 and 12-14, Nishihashi teaches the apparatus of claims 2 and 11, but does not specify the configuration of the warpage measuring device.
Kodama teaches a warpage measuring device for use in an ion implanter like Nishihashi’s, which is configured to measure the warpage of the wafer at 4 different measurement points spaced apart from each other at substantially even intervals in the circumferential direction of the wafer (Fig. 13; column 8, lines 8-39). This measuring device comprises a support portion (34) that supports the wafer; and a rotating portion (36) that rotates the wafer supported by the support portion, wherein the warpage measuring device is configured to measure the warpage of the wafer in a region of the wafer that is not supported by the support portion (Figs. 2, 3, 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kodama’s warpage measuring device in Nishihashi’s ion implanter, because Nishihashi calls for measuring the warpage but does not detail the warpage measuring device; Kodama’s warpage measuring device would accomplish the function called for by Nishihashi.
Regarding claims 6, 7, and 15, Kodama’s ion implanter further comprises an aligner (3A, 3B) that aligns a circumferential orientation of the wafer during transfer of the wafer (column 4, lines 36-43), and comprises a support portion (34) that supports the wafer, and a rotating portion (36) that rotates the wafer that is supported by the support portion of the aligner. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include Kodama’s aligner in Nishihashi’s ion implantation apparatus, because doing so would ensure proper alignment of the wafer when it is loaded for implantation.
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihashi in view of Saito, et al (U.S. Patent Application Publication 2009/0181527 A1).
Regarding claims 9 and 17, Nishihashi discloses the apparatus of claims 1 and 10, but teaches only wherein the wafer is a silicon wafer, and does not specify wherein the wafer is a silicon carbide wafer; however, Saito teaches that silicon carbide was a known alternative substrate to silicon for ion implantation (paragraph 0002). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a silicon carbide wafer in Nishihashi’s apparatus, because doing so would be an application of known alternatives to produce predictable results.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Saito.
Regarding claim 20, Kodama discloses the apparatus of claim 18, but teaches only wherein the wafer is a silicon wafer, and does not specify wherein the wafer is a silicon carbide wafer; however, Saito teaches that silicon carbide was a known alternative substrate to silicon for ion implantation (paragraph 0002). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a silicon carbide wafer in Kodama’s apparatus, because doing so would be an application of known alternatives to produce predictable results.


Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the apparatus further comprising an electrostatic chuck to hold the wafer and a mechanical clamp to hold the wafer, wherein the control device is configured to control the ion implantation apparatus to select either only the mechanical clamp to hold the wafer or both the mechanical clamp and the electrostatic chuck to hold the wafer, according to the warpage information of the wafer.
Kuo, et al (U.S. Patent Application Publication 2015/0155194 A1) teaches that electrostatic chucks are superior to mechanical clamps in holding a warped substrate, but the solution given is to replace mechanical clamps with only electrostatic chucks (paragraph 0003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        03 December 2022